DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims require a starting system for an engine with a capacitor and a heater for the capacitor with a switch between the battery and the auxiliary equipment.  The system monitors the state of charge of the battery and disconnects the battery from the auxiliary equipment when the SOC of the battery is approaching the amount of energy needed to start the engine and heat the capacitor to a desired temperature.  The Wright (U.S. Pub. No. 2013/0119923) reference discusses ways of heating the capacitor through use of the system as opposed to a dedicated heater.  Other references (see U.S. Pat. No. 10,060,096) discuss the heat generated through charging and discharging the capacitor which is not the same as having a heater for the capacitor.  As a result it does not consider the energy required to operate the heater of the capacitor when determining the battery charge needed in order to start the engine and heat the capacitor to a desired temperature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920.  The examiner can normally be reached on 8-5 M-Th Alt. F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GONZALO LAGUARDA/Examiner, Art Unit 3747